         Case 6:21-po-05004-KLD Document 5 Filed 07/21/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                             HELENA DIVISION



 UNITED STATES OF AMERICA,                  Case Number: 6:21-PO-5004-KLD
                                            Ticket Number: 9587457, 9587458 and
                     Plaintiff,              9587459
                                            Location Code: M18
 vs.                                        Disposition Code: NC

 ARLEN D. HARBAUGH,                         ORDER DISMISSING

                     Defendant.


       The government has moved to dismiss the above referenced violation notice.
Accordingly,
       IT IS ORDERED that the violation notices 9587457, 9587458 and 9587459
are DISMISSED .
       The Clerk of Court is directed to forward a copy of this order to the U.S.
Attorney’s Office, the Defendant, and to the Central Violations Bureau. CVB is
directed to enter NC as the disposition code in this matter.
       Dated this 21st day of July, 2021.


                                                     ______________________
                                                     _______________________
                                                     KATHLEEN L    L. DESOTO
                                                     United States Magistrate Judge
